Birdsong, Judge.
Fairdie Payne was convicted on October 19, 1982, of aggravated assault and first degree arson. He filed a motion for new trial which was denied on April 20, 1983. A notice of appeal was filed timely on May 11,1983. This court rendered its opinion affirming the conviction on October 18, 1983. No application for certiorari was filed and the conviction and sentence became final. Payne v. State, 168 Ga. App. 485 (309 SE2d 667). Payne, pro se, filed a second notice of appeal in this same case on December 8, 1983, which was received and filed in this court on January 16, 1984. Based upon this second notice of appeal, the trial court appointed counsel to represent Payne before this court. That counsel has diligently examined the record, conferred with Payne and Payne’s counsel at the trial. Appointed counsel candidly concedes there are no issues additional to those raised on the first appeal of this case to warrant further consideration in a second appeal and seeks an Anders withdrawal.
While we readily grant appointed counsel’s motion to withdraw, we do so on grounds different from those normally considered in an Anders motion. Payne has already had his “day in court.” He has fully exhausted his appellate rights in this case and the case is final. There is nothing more to consider. We are not the habeas corpus court and thus do not presume to consider the appeal in that light. There must be an end to litigation and that end occurs when a judgment becomes final. Such finality has occurred in this case. We may no longer exercise jurisdiction over this case.

Appeal dismissed.


Quillian, P. J., and Carley, J., concur.